Citation Nr: 0736322	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  02-18 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for a skin disorder.

6.  Entitlement to service connection for degenerative joint 
disease (DJD) and callosities of both feet.

7.  Entitlement to service connection for DJD of the lumbar 
spine.

8.  Entitlement to service connection for a right hip 
disability claimed as secondary to DJD of the lumbar spine.
9.  Entitlement to service connection for bilateral shin 
splints.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1975 to April 1977.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from May and June 2002 
rating decisions by the Houston RO.  In July 2006, the case 
was remanded to schedule the veteran for a Travel Board 
hearing.  In November 2006, the veteran canceled his hearing 
request.  

In a July 2002 statement, the veteran referred to an injury 
in service that resulted in a two-inch scar over his right 
eye.  To the extent that this statement may raise a claim of 
service connection for residuals of a head injury, it is 
referred to the RO for any appropriate action.

The matters of entitlement to service connection for lumbar 
spine DJD and for a hip disorder as secondary to such 
disability are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington D.C.  VA will notify 
the veteran if any action on his part is required 




FINDINGS OF FACT

1.  The veteran is not shown to have a hearing loss 
disability of either ear.

2.  Tinnitus was not manifested in service, and is not shown 
to be related to the veteran's service.

3. Hepatitis C was not manifested in service, and a 
preponderance of the evidence is against finding that it is 
related to the veteran's service.

4.  A chronic headache disorder was not manifested in 
service; it is not shown that the veteran has a chronic 
headache disorder, to include migraines.

5.  A skin disorder was not manifested in service; skin 
disorders manifested after service are not shown to be 
related to the veteran's service.

6.  Chronic callosities and DJD of the feet were not 
manifested in service; DJD of the feet was not manifested in 
the veteran's first postservice year, and a preponderance of 
the evidence is against a finding that any disability of the 
feet manifested by callosities or DJD is related to the 
veteran's service.

7.  Bilateral shin splints were not manifested in service, 
and have not been manifested or diagnosed postservice.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2007).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.303 (2007).

3.  Service connection for hepatitis C is not warranted.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303 (2007).

4.  Service connection for a headache disorder is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 and Supp. 
2006); 38 C.F.R. §§3.102, 3.303 (2007).

5.  Service connection for a skin disorder is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303 (2007).

6.  Service connection for DJD and/or callosities of the feet 
is not warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

7.  Service connection for bilateral shin splints is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
obtain; (3) that the claimant is expected to provide; and (4) 
must ask the claimant to submit any evidence in his 
possession that pertains to the claim.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include ratings assigned and effective dates 
of awards).  

March and April 2002 letters (prior to the RO's initial 
adjudication of these claims) informed the veteran of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  August 2002, November 2004, and February 2006 
letters provided additional notice and advised him to submit 
relevant evidence in his possession.  A May 2006 letter 
provided notice regarding disability ratings and the 
effective dates of awards (see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)).  

June 2002 and November 2004 statements of the case (SOCs), 
and October 2005 and February 2006 supplemental SOCs (SSOCs) 
outlined the regulation implementing the VCAA, and also 
notified the veteran of what the evidence showed, of the 
governing legal criteria, and of the basis for the denial of 
the claims.  While complete notice was not provided prior to 
the initial adjudication of the claims, such defect does not 
affect the essential fairness of the adjudication process.  
The veteran has received all critical notice, and has had 
ample opportunity to participate in the process (i.e., 
respond and/or supplement the record) after notice was given.  
February 2006 SSOC readjudicated the matters after essential 
notice was given.  The veteran is not prejudiced by any 
technical notice defect that may have occurred earlier along 
the way, nor is it otherwise alleged.  In August 2007, he 
reported that he had no additional information or evidence to 
submit.

Regarding VA's duty to assist, the veteran's service medical 
records (SMRs) are associated with his claims file, and RO 
has obtained all relevant, available medical records 
identified, and arranged for the veteran to be examined for 
most of his claimed disabilities   As there is no evidence of 
shin splints in service or after service, and no evidence of 
a headache disorder, an examination for a nexus opinion with 
respect to these disabilities is not necessary.  38 C.F.R. 
§ 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004).   
VA's duty to assist is met.   Accordingly, the Board will 
address the merits of these claims.

II. Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

III. Analysis

a. Bilateral Hearing Loss

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of those frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

Sensorineural hearing loss (as an organic disease of the 
nervous system) is a chronic disease which may be service 
connected on a presumptive basis if manifested to a 
compensable degree in the first postservice year.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In the absence of proof of a present disability, there is no 
valid claim of service connection.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992). 

There was no evidence of hearing loss disability in the 
veteran's SMRs.  His military occupational specialty (MOS) 
was aircraft repairman.  Audiometry on enlistment revealed 
that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
/
15
LEFT
15
15
20
/
15

Audiometry on separation revealed that puretone thresholds, 
in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
10
0
0
0
0

There is also no postservice evidence of a hearing loss 
disability.  On June 2002 VA audiological evaluation, the 
veteran reported that he had trouble hearing.  Audiometry 
revealed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
25
20
LEFT
15
15
20
20
20

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.

On November 2002 private audiological evaluation, the veteran 
reported that during service he was exposed to extreme levels 
of noise (without hearing protection) while working on flight 
lines.  He also reported that his current employment 
periodically exposed him to excessive noise, and that he used 
hearing protection when required.  The audiologist indicated 
that an audiogram revealed normal hearing through 1000 Hz 
with a mild to moderate high frequency sensorineural hearing 
loss, bilaterally.  Speech discrimination scores when it was 
quiet were 96 percent bilaterally at 50 dB.  In noise, the 
discrimination scores were 84 percent for the right ear and 
80 percent for the left ear.  The opinion was that the 
configuration of the veteran's hearing loss was consistent 
with persons who had been exposed to excessive noise without 
hearing protection.

On June 2005 VA examination, the veteran's claims file was 
reviewed.  He reported hazardous levels of noise exposure in 
service and as a civilian (with hearing protection).  He 
indicated that after service he worked seven years at a 
chemical plant and 24 years at a paper mill.  He reported 
that he first noticed difficulty hearing in 1977.  The 
audiologist noted that audiograms at enlistment and 
separation revealed normal hearing, bilaterally.  

Audiometry revealed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
15
LEFT
15
15
10
15
10

Speech audiometry revealed 100 percent speech recognition 
ability in each ear.  The audiologist opined that, based on 
audiometric findings in the file and current results that 
revealed normal hearing in each ear, military noise exposure 
did not cause or contribute to any hearing loss.  

On May 2007 VA examination, the veteran's claims file was 
reviewed.  Audiometry revealed findings identical to those in 
June 2005.  The audiologist commented that the veteran's 
hearing was essentially normal and that his hearing 
thresholds did not meet VA's criteria for a hearing loss 
disability.  

As noted above, VA audiometry showed that puretone thresholds 
less than 40 decibels at all pertinent frequencies; in fact, 
no threshold for either ear at the pertinent frequencies was 
26 decibels or greater.  Furthermore, speech recognition 
scores were not less than 94 percent in either ear.  
Consequently, it is not shown that the veteran has a hearing 
loss disability of either ear by VA standards.  

While it is not in dispute that by virtue of his occupational 
specialty in service the veteran likely was exposed to some 
degree of noise trauma in service, in the absence of a 
showing of current hearing loss disability, there is no valid 
claim of service connection for such disability.  See 
Brammer, supra.  Although the private audiologist has 
diagnosed a mild to moderate high frequency hearing loss 
bilaterally, the diagnosis was not based on audiometry that 
was in accordance with the standards required by regulation.  
See 38 C.F.R. § 4.85.  Notably, the veteran was examined by 
VA subsequent to that private evaluation.  Accordingly, 
service connection for bilateral hearing loss is not 
warranted. 

b. Tinnitus

The veteran's SMRs are silent for complaint, finding, or 
diagnosis of tinnitus.  On November 2002 private audiological 
examination, the veteran reported that he had bilateral 
tinnitus that began in service.  On June 2005 VA audiological 
examination, the veteran reported that tinnitus was not 
present.  The audiologist opined that the veteran's military 
noise exposure did not cause or contribute to any tinnitus.  
On May 2007 VA audiological examination, the veteran again 
indicated that tinnitus was not present at the time.

It is unclear from the record whether the veteran has 
tinnitus.  However, as an audiological examination did 
indicate tinnitus and, throughout his appeal, the veteran 
continued to assert that he had tinnitus, the Board will 
concede that he has such disability.  Regardless, there still 
remains no competent (medical) evidence to support his 
contention.  The private audiologist did not offer an opinion 
regarding etiology, she merely reported the information the 
veteran provided.  The only medical opinion of record was to 
the effect that the veteran did not have tinnitus related to 
service.  Although the veteran asserts that his tinnitus 
began in 1977 (presumably in service) there is no independent 
evidence in service to support this.  If fact, there is no 
evidence that he reported having tinnitus until approximately 
25 years after service.  Thus, his statements regarding the 
onset of tinnitus is less probative than the other evidence 
of record.  Consequently, a preponderance of the evidence is 
against the veteran's claim for service connection for 
tinnitus, and it must be denied.

c. Hepatitis C

The veteran contends that he has hepatitis C due to military 
service.  The veteran's SMRs are silent for complaints, 
findings, or diagnosis of hepatitis C.  Likewise, there is 
nothing in these records that reflect any risk factors for 
hepatitis C.  Hepatitis C was not diagnosed until the 1990s, 
many years after service.  Consequently, service connection 
for such disease on the basis that it was manifested in 
service (and persisted) is not warranted. 

While there is ample evidence in the record that the veteran 
does have a diagnosis of hepatitis C, there in conflicting 
evidence as to its etiology.  The probative value of medical 
opinion evidence is based on the medical expert's review of 
pertinent historical data, personal examination of the 
patient, and the examiner's knowledge and skill in analyzing 
the data.  The Board must determine how much weight is to be 
attached to each opinion.  See Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  Greater weight may be placed on one 
physician's opinion over another's depending on factors such 
as reasoning employed by the physicians, and whether or not 
and to what extent they review prior clinical records and 
other evidence. Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In support of his claim, the veteran submitted opinions by M. 
B., M.D. that linked the veteran's hepatitis C to service.  
In a September 2002 statement, the physician related that she 
had been the veteran's primary care physician for over 
sixteen years.  She indicated that the veteran had a complete 
physical prior to entering the service and that he did not 
have hepatitis at that time because it was not revealed from 
the examination.  She noted that he had elevated liver 
enzymes several years after service and that when she tested 
him the results were positive for hepatitis C.  She then 
opined that since the veteran did not have hepatitis C before 
entering the service and tested positive after service, then 
he very likely contracted it while in service.  In a December 
2002 statement, she opined that the veteran's hepatitis C was 
at least as likely as not the result of his military service.  
She indicated that she examined the veteran and completed his 
military history of medical conditions as well as health 
records since his separation from service.  

Although Dr. M.B. is competent to offer a medical opinion 
regarding the etiology of a disability, the Board finds that 
her opinion is less persuasive than other evidence of record.  
First and foremost, the opinion she offered in support of the 
veteran's claim completely contradicted an opinion she 
provided when she initially diagnosed hepatitis C.  An April 
1996 record from Dr. M.B. indicates the veteran was seen for 
a follow-up and that lab work revealed that the hepatitis C 
antibody came back positive.  She indicated that these 
findings explained the veteran's slight elevation of liver 
enzymes "all these years".  She added that he admitted to 
being in a very severe car accident in 1970 and that he 
received a lot of blood.  She opined that this was most 
likely when he acquired the infection (emphasis added).  The 
physician clearly was aware of the veteran's earlier blood 
transfusions when she provided her opinions in 2002, yet she 
failed to address this high risk factor, note any known risk 
factors in service, or explain the medical reasoning behind 
her change in opinion.

Significantly, 1997 private treatment records also suggested 
that the veteran's hepatitis C was related to the blood 
transfusions he received in 1970.  Among these are an August 
1997 record that indicates the veteran had several blood 
transfusions after a 1970 car accident and that there was no 
history of IV drug abuse or other exposure, and a November 
1997 record that noted a 27 year history of hepatitis C.  

On May 2007 VA examination, the examiner reviewed the 
veteran's claims file and essentially opined against the 
claim.  She also pointed out that the veteran had a known 
high risk factor of a blood transfusion that was prior to 
service.  

In an April 2006 statement, the veteran reported that he was 
exposed to a large number of risk factors in service but he 
failed to elaborate on them.  At a May 2007 VA examination, 
he suggested that hepatitis was transmitted by air gun 
injections or dental procedures the military used.  The 
veteran submitted several pages of service immunization 
records; however, there is no indication that these shots 
were administered through air gun injection.  There was 
nothing in his dental records that reflected a known risk 
factor for hepatitis C.  Furthermore, there is no competent 
evidence that linked the veteran's disability to air gun 
injections or dental procedures.  The only competent medical 
evidence that addressed etiology of this nature was by the 
May 2007 VA examiner and her opinion was that there was no 
credible evidence that linked hepatitis C to air gun 
injections or across the board dental procedures. 

The veteran's own expressed belief that he has hepatitis C 
due to events in service is not competent evidence, as he is 
a layperson, untrained in determining medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  As the 
evidence in support of the veteran's claim is not persuasive, 
the Board finds that the weight of the evidence links the 
etiology of his hepatitis C to multiple blood transfusions 
prior to service rather than to anything that occurred in 
service.  Consequently, the claim must be denied.

d. Headache Disorder

The veteran contends that he has migraine headaches due to a 
head injury in service.  No pertinent abnormalities were 
noted on his service enlistment examination or in an 
associated medical history report.  In December 1976, the 
veteran complained of a severe headache of four hour duration 
after drinking a fair amount of alcohol.  He apparently also 
suffered a head injury the week before.  He was given 
aspirin.  No other treatment records made reference to 
headaches.  At separation, his medical examination and 
medical history reports were completely silent for 
complaints, findings, or diagnosis of migraine headaches.  

As noted previously, evidence of a current disability is a 
threshold requirement for establishing service connection.  
Since service, there have been no documented complaints, 
findings, or diagnosis of any sort of headache disorder, to 
include migraines.  In light of the foregoing, the record 
does not show that the veteran has a headache disorder.  
Hence, there is no valid claim of service connection for such 
disability.  See Brammer, supra.  The analysis does not need 
to proceed any further; the claim seeking service connection 
for a headache disorder must be denied.

e. Skin Disorder

The veteran's SMRs are silent for any complaints, findings, 
or diagnosis of a skin disorder.  The first evidence of a 
skin problem was in February 1990 at which time the veteran 
was treated for a rash on his mid body.  In December 1996 he 
still had a rash which was not responding to treatment.  
December 1998 and June 1999 records note the veteran had acne 
on his face and body.  In December 2000, he had multiple 
keratotic lesions that were debrided.  Although there is no 
evidence of a skin disorder since 2000, because of the 
veteran's fairly extensive skin problems from 1990 to 2000, 
it is reasonable to assume that the veteran has some sort of 
skin disorder.  However, since there was no evidence of a 
skin disorder in service and since none was clinically noted 
until approximately 13 years after service, service 
connection for a skin disorder on the basis that such 
disability became manifest in service (and persisted) is not 
warranted.  Notably, a lengthy interval of time between 
service and the earliest postservice clinical notation of the 
disability for which service connection is sought is, of 
itself, is a significant factor weighing against a finding of 
service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

Furthermore, there is no competent (medical) evidence of a 
nexus between any current skin disorder and the veteran's 
service.  Because he is a layperson, his own opinion is not 
competent evidence of a nexus between a current skin 
disability and his service.  See Espiritu, supra.  
The preponderance of the evidence is against this claim.  
Accordingly, it must be denied.

f. Bilateral Foot Disorder

The veteran's SMRs show that in February 1976, he was seen 
for swollen feet with callosities.  The following month he 
was given a physical profile that stated he was not to wear 
safety shoes until the correct size was obtained.  In August 
1976, he was again seen/treated for blisters and callouses of 
the feet.  On service separation examination, it was noted 
that the veteran had calluses on both heels from wearing 
safety shoes and that they had been treated symptomatically.

1998 to 2002 private medical records from Dr. R., S., a 
podiatrist, reflect treatment for calluses.  

On May 2007 VA examination, X-rays revealed DJD of the MTP 
joints, bilaterally.  Since arthritis of the feet was not 
manifest to a compensable degree in the first postservice 
year, such disability may not be service connected on a 
presumptive basis as a chronic disease under 38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.307, 3.309.

There is conflicting medical evidence as to whether the 
veteran has a bilateral foot disorder that is otherwise 
related to his service, and the probative values of the 
opinions must be assessed.  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support [the] opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1993).  

In a December 2002 statement Dr. R. S., the veteran's private 
podiatrist, opined that the veteran's bilateral feet 
"condition" are as likely as not a result of his military 
duty.  He indicated that he examined the veteran and 
completed [sic] a military history of medical conditions as 
well as his health record since military discharge and 
reviewed the available medical records.  This opinion does 
not specify what "foot condition" is considered related to 
military duties, what "completed" military history 
signifies, or what were the "available medical records" 
reviewed.  Furthermore, it provides no underlying rationale.  
In essence, it is nothing more than a form letter with a bare 
unsupported conclusion.  Consequently, it may be afforded 
little, if any probative value.

In contrast, the May 2007 VA examiner's opinion reflects a 
thorough review of the record; the examiner specifically 
indicated that the claims file was reviewed and made 
references to evidence of record.  She opined that the 
veteran's bilateral foot disorder was less likely than not 
related to service and provided supporting rationale.  She 
explained that callosities of the feet caused by improper 
fitting shoes would not be chronic if the shoes were 
corrected.  As for degenerative joint disease of the feet, 
she opined that it was related to the normal progression of 
the aging process of an individual the veteran's age.  
Because her opinion is based on a greater familiarity with 
the record, and includes an explanation of the underlying 
rationale, the Board finds the VA examiner's opinion more 
probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000) (finding that a physician's access to the claims file 
and the thoroughness and detail of the opinion are important 
factors in assessing the probative value of a medical 
opinion).  

As the veteran is a layperson, he is not competent to offer 
an opinion regarding medical etiology.  See Espiritu, supra.  
Based on the foregoing, a preponderance of the evidence is 
against the claim seeking service connection for DJD and 
callosities of both feet.  

g. Bilateral Shin Splints

A threshold requirement for establishing service connection 
for any disability is that there must be competent (medical) 
evidence of the disability claimed.  See Brammer, supra.  The 
veteran's SMRs are silent for any complaint, finding, or 
diagnosis of bilateral shin splints.  None of the extensive 
private medical records (since 1981) associated with the 
claims file reflects complaints, findings, or diagnosis, of 
shin complaints.  Consequently, the threshold requirement for 
establishing service connection (i.e., competent evidence of 
current disability) is not met.  Accordingly, service 
connection such disability must be denied.  

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for hepatitis C is denied.

Service connection for migraine headaches is denied.

Service connection for a skin disorder is denied.

Service connection for degenerative joint disease (DJD) and 
callosities of both feet is denied.

Service connection for bilateral shin splints is denied.


REMAND

The evidence suggests that the veteran's duties in service 
involved heavy lifting sufficient to produce injury, as 
evidenced by his MOS as an aircraft hydraulics repairman and 
SMRs showing groin muscle strain from heavy lifting.  He 
appears to have lumbar spine disability that could possibly 
be related to lifting injury.  

The present record includes conflicting opinions (by a 
private chiropractor and a VA physician) as to whether the 
veteran's lumbar spine DJD is related to his military 
service.  Significantly, neither opinion includes an 
explanation of the underlying rationale (while the VA 
examiner attributed DJD of other joints to the aging process, 
lumbar DJD was not among the disorders attributed to the 
aging process ).

Consideration of the matter of entitlement to service 
connection for a right hip disorder as secondary to a lumbar 
disability is deferred pending completion of the above 
development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (where a claim is inextricably intertwined with 
another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to be examined by a physician to 
determine the etiology of his lumbar 
spine DJD.  The examiner must review the 
veteran's claims folder in conjunction 
with the examination.  Upon review of 
pertinent records and examination of the 
veteran, the physician should opine 
whether the veteran's lumbar DJD is at 
least as likely as not (a 50 percent or 
greater probability) related to his 
service to a lifting injury therein, or 
whether it is more likely due to 
intervening factors (such as the aging 
process).  The examiner must explain the 
rationale for the opinions expressed.  

2.  The RO should arrange for any further 
development (in the matter of secondary 
service connection for right hip 
disability) suggested by the results of 
the development ordered above, then 
readjudicate the remaining claims.  If 
either remains denied, the RO should 
issue an appropriate SSOC and provide the 
veteran and his representative 
opportunity to respond. The case should 
then be returned to the Board, if in 
order, for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


